Case: 13-31157       Document: 00512623923         Page: 1    Date Filed: 05/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-31157                                  FILED
                                  Summary Calendar                             May 8, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
FREDERICK H. BROWN,

                                                  Plaintiff–Appellant
v.

BOARD OF COMMISSIONERS OF THE PORT OF NEW ORLEANS,

                                                  Defendant–Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-4564


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff Frederick H. Brown, proceeding pro se, timely appeals the
district court’s dismissal of his Title VII retaliatory termination claim. 1 Brown
alleged that defendant Board of Commissions of the Port of New Orleans
(“Port”) unlawfully terminated him in retaliation for his filing of EEOC
complaints.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 By joint stipulation of the parties, all claims by plaintiff other than his claim of
retaliatory termination under Title VII were dismissed with prejudice. R. 325.
     Case: 13-31157        Document: 00512623923          Page: 2     Date Filed: 05/08/2014



                                        No. 13-31157
       On defendant’s motion for summary judgment, the district court
dismissed plaintiff’s Title VII retaliation claim. The parties agreed that there
was no direct evidence of retaliatory termination, and the district court
analyzed the claim under the McDonnell-Douglas 2 burden shifting framework.
Applying this framework, 3 the district court held (i) that Brown failed to
establish the prima facie case because he could not prove that a causal
connection exists between his protected activity and his termination, and (ii)
that Brown failed to offer any evidence that the Port’s given reason for his
termination is pretextual.
       On appeal, Brown argues that the district court erred in granting
defendant’s motion for summary judgment. He argues that his termination
was the direct result of his filing in EEOC complaint three years prior, and he
argues that Faragher 4 and Ellerth 5 provide for strict liability.
       On de novo review, we agree with the district court. There is no record
evidence to establish that a “causal connection exists between the protected
activity and the adverse employment action.” 6 Moreover, Brown’s reliance on
Faragher and Ellerth are misplaced; those cases apply to supervisor liability
in Title VII harassment claims, not Title VII retaliation claims. Because
Brown failed to establish the prima facie case under the McDonnell-Douglas
burden shifting framework, the district court correctly granted summary
judgment to the Port.


       2  411 U.S. 792 (1973).
       3  “To establish a prima facie case of retaliation, the plaintiff must establish that: (1)
her participated in an activity protected by Title VII; (2) his employer took an adverse
employment action against him; and (3) a causal connection exists between the protected
activity and the adverse employment action.” McCoy v. City of Shreveport, 492 F.3d 551,
556–57 (5th Cir. 2007) (citing Banks v. E. Baton Rouge Parish Sch. Bd., 320 F.3d 570, 575
(5th Cir. 2003)).
        4 Faragher v. City of Boca Raton, 524 U.S. 775 (1998).
        5 Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998).
        6 McCoy, 492 F.3d at 557.

                                               2
Case: 13-31157   Document: 00512623923   Page: 3   Date Filed: 05/08/2014



                          No. 13-31157
 We AFFIRM.




                                3